Cite as 2014 Ark. App. 323

                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-13-929


                                                  Opinion Delivered May   21, 2014

A. S.                                             APPEAL FROM THE CRAWFORD
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [No. 17-JV-2012-74]

V.                                                HONORABLE MICHAEL MEDLOCK,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                               LARRY D. VAUGHT, Judge

        AS appeals from the Crawford County Circuit Court’s extension of her court-ordered

supervision pursuant to a family-in-need-of-services (FINS) petition, from December 2013 to

May 2014. Appellant’s sole contention on appeal is that there was insufficient evidence to

support the court’s extension of her supervision. We disagree and affirm.

        On March 22, 2012, a FINS petition was filed with regard to AS, then a fifteen-year-old

child, for being “habitually and without justification” absent from school. On April 5, 2012, AS

did not contest the petition, and the circuit court found that she was a member of a family in

need of services. The court ordered that AS attend school and that she be placed on nine-

months’ court-ordered supervision. On March 7, 2013, an agreed order was entered with the

court that AS’s juvenile supervision and probation be extended until September 4, 2013, and that

she complete a rehabilitation program at the Fort Smith Girls Shelter (Girls Shelter).
                                  Cite as 2014 Ark. App. 323

       On April 16, 2013, the State filed a petition alleging that AS was in criminal contempt for

violation of the terms and condition of her juvenile probation because she failed to attend

school on a regular basis, refused to obey her juvenile probation officer, drove her vehicle with

an expired registration, and ran away from her high school as well as the Girls Shelter. AS

entered a plea of “true” to the petition, and in an order entered April 18, 2013, the court found

that she was in contempt and sentenced her to ten days in the Yell County Juvenile Detention

Center with six days suspended and ordered AS to return to and “successfully complete the

program” at the Girls Shelter.

       After a review hearing on August 28, 2013, the court again found AS to be a member of

a family in need of services and ordered that AS’s “existing period of formal supervision [be]

extended until May 26, 2014, in order for [AS] to complete placement in the [Girls Shelter], and

high school graduation.” It is from that order that AS appeals, arguing that the court’s order

extending her supervision has “no basis” and was “inappropriate[.]”

       In juvenile cases, which sound in equity, we review the proceeding under a de novo

standard; however, we will not reverse unless the circuit court’s findings are clearly erroneous.

Ark. Dep’t of Human Servs. v. A.M., 2012 Ark. App. 240, 423 S.W.3d 86. A finding is clearly

erroneous when, although there is evidence to support the finding, after reviewing all of the

evidence, we are left with the definite and firm conviction that a mistake has been made. Id.

       A family in need of services is one in which a juvenile family member is “habitually and

without justification absent from school while subject to compulsory school attendance[.]” Ark.

Code Ann. § 9-27-303(24) (A) (Supp. 2013). Family services are provided to rehabilitate a



                                                2
                                   Cite as 2014 Ark. App. 323

juvenile in a “family in need of services case.” Ark. Code Ann. § 9-27-303(25)(B)(iv) (Supp.

2013). If a family is found to be in need of services, the circuit court may enter an order placing

“the juvenile on supervision terms, including, but not limited to, requiring the juvenile to attend

school[.]” Ark. Code Ann. § 9-27-332(a)(6)(A) (Repl. 2009).

       Here, it was undisputed that AS had truancy problems. The circuit court previously

ordered that AS attend school and complete the year-long program at the Girls Shelter. The

State admitted that, as of the hearing on August 28, 2013, AS was complying with the court’s

order but asked the court to extend AS’s formal supervision in order for her to complete the

program at the Girls Shelter and to finish high school. AS asked the court to not extend her

formal supervision and allow her to “voluntarily” complete the Girls Shelter program.

       After considering the opposing arguments and its discretion to extend AS’s supervisory

period, the court noted that it was “really, really important” that AS finish high school and also

that an extension of AS’s supervision would allow her to complete the program at the Girls

Shelter that the court had previously ordered. Because the circuit court’s order was based on

compelling evidence and was not clearly erroneous, we affirm the extension.

       Affirmed.

       WYNNE and WHITEAKER, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                                3